IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                November 3, 2008
                                No. 08-40085
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LADANIEL MARSHALL, also known as Dan Marshall

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:98-CR-303-3


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant LaDaniel Marshall pleaded guilty to conspiracy to
possess with intent to distribute more than five grams of crack cocaine and was
sentenced to 70 months of imprisonment and five years of supervised release.
His supervised release began on February 7, 2003. Marshall appeals the district
court’s revocation of his supervised release.
      Marshall argues that the district court clearly erred by finding that he in
fact drove with a suspended license because a preponderance of the evidence did

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40085

not show that he had. He also argues that the district court further erred by
finding as a matter of law that he drove with a suspended licence because his
license expired before the purported suspension. He next asserts that the
district court clearly erred by finding that he possessed marijuana because a
preponderance of the evidence did not show that he had. Finally, he argues that
the district court clearly erred by finding that he knowingly sold counterfeit
shoes because a preponderance of the evidence did not show that he knew the
shoes he sold were counterfeit.
      The elements of the offense of trafficking in counterfeit goods are: (1) the
defendant trafficked in goods; (2) the trafficking was intentional; (3) the
defendant used a counterfeit mark on or in connection with the goods; and
(4) the defendant knew that the mark was counterfeit. 18 U.S.C. § 2320(a);
United States v. Sultan, 115 F.3d 321, 325 (5th Cir. 1997). Marshall challenges
only the sufficiency of the evidence of the fourth element, that he knew that the
shoes were counterfeit.
      Marshall admitted that he intentionally engaged in the selling of the
shoes. Testimony at the revocation hearing established that the shoes were
counterfeit. While Marshall testified that he did not know that the shoes were
counterfeit, the district court, as the trier of fact, was not obligated to believe
this testimony. See United States v. Alaniz-Alaniz, 38 F.3d 788, 791 (5th Cir.
1994). While Marshall argues that his voluntary disclosure to his probation
officer that he was selling athletic shoes shows that he did not know the shoes
were counterfeit, the probation officer’s testimony revealed that Marshall did not
make this disclosure until after the probation officer was informed that Marshall
was found in possession of $3,900 in cash during a traffic stop. The evidence
showed that Marshall did not keep invoices despite repeated requests by his
probation officer for invoices, that Marshall was able to purchase the shoes for
approximately $30 per pair and sell them for over $100 per pair, and that
Marshall had a large amount of cash hidden in his underwear when he was

                                        2
                                  No. 08-40085

arrested.   This evidence was sufficient for the district court to infer that
Marshall knew that the shoes he was selling were counterfeit. See Alaniz-
Alaniz, 38 F.3d at 792; United States v. Sanders, 942 F.2d 894, 898 (5th Cir.
1991).   Accordingly, the district court’s determination that Marshall had
committed a new law violation by trafficking in counterfeit shoes in violation of
§ 2320(a) was not clearly erroneous. See Alaniz-Alaniz, 38 F.3d at 792.
      Marshall admitted that he had violated the terms of his supervised release
by failing to appear at a court hearing for a traffic citation and failing to submit
truthful and complete monthly supervision reports. The admitted violations,
along with the trafficking in counterfeit goods violation, were each a sufficient
ground for the district court to revoke Marshall’s supervised release. See
U.S.S.G. § 7B1.3(a)(1), (2); 18 U.S.C. § 3583(e)(3). As these three violations were
sufficient to support the district court’s revocation of Marshall’s supervised
release, this court need not reach Marshall’s challenges to the district court’s
findings that he drove with a suspended license and possessed marijuana. See
United States v. Turner, 741 F.2d 696, 698 (5th Cir. 1984). Marshall has not
shown that the district court abused its discretion by revoking his supervised
release. See id.
      AFFIRMED.




                                         3